DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 13-16, 18, and 21 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 17, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2015/173120 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0080655 A1 cited by applicant), having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application includes the disclosure of the French priority document), in view of Mechanics of Pneumatic Tires cited by applicant, US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant and claims 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0119715 A1 in view of Mechanics of Pneumatic Tires cited by applicant, US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant.
 	The only differences between the WO ‘120 or US ‘715 tire and the claimed tire are a) the reference is silent as to the presence of an innerliner, and b) the reference does not disclose a porous sound-absorbing material directly contacting the sealant layer without sealant impregnation (sound-absorbing layer directly contacting the sealant layer consisting only of the porous sound-absorbing material) and being attached to the sealant layer by only the adhesiveness of the sealant layer or that the crosslinked high viscosity sealant layer strip or bead wound onto the tire inner surface has a viscosity in the claimed range of 3,000-70,000 Pa•s at 40°C (US ‘655 paragraphs 0018-0073 and 0100-0103: sealant layer thickness 3mm - 4mm from two layers of 1 mm - 2 mm thick sealant strip or bead applied shoulder to shoulder (tread ground contact width), paragraphs 0034-0036 and 0101-0102; US ‘715 paragraphs 0014-0027: bead of crosslinked high viscosity sealant layer C spirally wound onto tire inner surface under the tire tread (tread ground contact width)), however a) it is notoriously well known to provide such an innerliner in pneumatic tires in order to eliminate the need for a separate inner tube, as evidenced for example by Mechanics of Pneumatic Tires (p. 209 lines 15-17), b) it is well known in such pneumatic tires to provide porous sponge sound-absorbing material contacting the sealant layer to reduce internal tire noise, as evidenced for example by US ‘180 (embodiment of Figure 1, paragraphs 0001-0083: porous sponge sound-absorbing material 3 contacting sealant layer 2, exemplary porous sponge sound-absorbing material is foamed polyurethane) and EP ‘125 (embodiment of Figure 1, translation paragraphs 0001-0014: sound-absorbing polyurethane foam ring 9 directly adhered to sealant 8);  it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire the notoriously well known innerliner and the well known porous sound-absorbing material contacting the sealant layer in order to eliminate the need for a separate inner tube and to reduce internal tire noise. As to the limitations .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0119715 A1 in view of Mechanics of Pneumatic Tires cited by applicant, US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant as applied to claims 1, 11, and 12 above, and further in view of Published PCT Application WO 2015/173120 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0080655 A1 cited by applicant), having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application includes the disclosure of the French priority document).
WO ‘120 teaches that a suitable sealant thickness for good results in such tires is 1mm - 2 mm (US ‘655 paragraphs 0018-0073 and 0100-0103: sealant layer thickness 1mm - 2mm, paragraph 0101); it would therefore have been obvious to one of ordinary skill in the art to provide in the above tire any suitable sealant thickness such as 1 mm - 2 mm in order to obtain good results.  
Claims 2, 6-9, 10-12, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a) Published PCT Application WO 2015/173120 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0080655 A1 cited by applicant), having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application includes the disclosure of the French priority document), in view of Mechanics of Pneumatic Tires cited by applicant, US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant or b) US Patent Application Publication 2010/0119715 A1 in view of Mechanics of Pneumatic Tires cited by applicant, US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, and Published PCT Application WO 2015/173120 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0080655 A1 cited by applicant), having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application includes the disclosure of the French priority document) as applied to claims 1, 4, 11, and 12 above, and further in view of European Patent Application 1 659 004 A1.
 	It is well known to provide such a tire sound absorbing layer with the claimed specific gravity, volume, generally constant width and cross-sectional shape, discontinuity, generally flat face, thinner widthwise ends, and polyurethane sponge construction to obtain tire noise reduction, ease of tire/rim assembly, and durability, as evidenced for example by European Patent Application 1 659 004 A1 (whose sound absorbing layers EP ‘125 teaches are suitably attached to sealant layers in translation paragraph 0012) (embodiment of Figures 1 and 3, paragraphs 0006-0127); it would .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 11, 12, 17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of copending Application No. 15/516,559 in view of a) Published PCT Application WO 2015/173120 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0080655 A1 cited by applicant), having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application includes the disclosure of the French priority document), US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant or b) US Patent Application Publication 2010/0119715 A1, US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited .
This is a provisional nonstatutory double patenting rejection.
Claims 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6 of copending Application No. 15/516,559 in view of a) Published PCT Application WO 2015/173120 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0080655 A1 cited by applicant), having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application includes the disclosure of the French priority document), US Patent Application Publication 2013/0048180 A1 cited by applicant, and European Patent Application 2 006 125 A1 cited by applicant and further in view of European Patent Application 1 659 004 A1 or b) US Patent Application Publication 2010/0119715 A1, US Patent Application Publication 2013/0048180 A1 cited by applicant, European Patent Application 2 006 125 A1 cited by applicant, and Published PCT Application WO 2015/173120 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0080655 A1 cited by applicant), having a filing date of May 7, 2015 and a foreign priority date of May 13, 2014 (French PCT application includes the disclosure of the French priority document) and further in view of European Patent Application 1 659 004 A1. The added references are applied for the reasons set forth in paragraphs 5-7 above.
 	This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             March 31, 2021